DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Reason for Allowance

Claims 1, 3, 7-9, 11, 15-17, and 19, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 08/09/2021 and a thorough search the closest prior arts HUA et al. (US 2019/0079635 A1), in view of Takahashi et al. (US 2013/0300704 A1), and in further view of Shah et al. (US 2016/0364600 A1), and in further view of Hinckley et al. (US 2012/0262407 A1), and in further view of HEO et al. (US 2016/0253039 A1), and in further view of Christiansson et al. (US 2013/0154983 A1), and in further view of CHRISTIANSSON et al. (US 2016/0034099 A1), and in further view of CHRISTIANSSON et al. (US 2019/0025977 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
when the first operation type is different from the second operation type and the second operation type has a response priority higher than the first operation type, determining a priority level of an operation area and a priority level of an operation type, and determining whether to respond to at least one of the first touch operation or the second touch operation according to the priority level of the operation area and the priority level area or according to a response priority corresponding to the operation type, 
wherein a response priority of the click type is higher than a response priority of the slide type and the response priority of the slide type is higher than a response priority of the long-press type; 
and determining the priority level of the operation area and the priority level of the operation type comprises: determining that the priority level of the operation area is higher than the priority level of the operation type when the first operation type is the click type or the slide type; and determining that the priority level of the operation type is higher than the priority level of the operation area when the first operation type is the long-press type as claimed in claim 1. 


With regards to independent claim 9, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
and when the first operation type is different from the second operation type and the second operation type has a response priority higher than the first operation type, determine a priority level of an operation area and a priority level of an operation type, and determine whether to respond to at least one of the first touch operation or the second touch operation according to the priority level of the operation area and the priority level of the operation type, wherein a priority level is indicative of responding to a touch operation according to a response priority corresponding to the operation area or according to a response priority corresponding to the operation type; 
wherein a response priority of the click type is higher than a response priority of the slide type and the response priority of the slide type is higher than a response priority of the long-press type; 
and the at least one processor configured to determine the priority level of the operation area and the priority level of the operation type is configured to: determine that the priority level of the operation area is higher than the priority level of the operation type when the first operation type is the click type or the slide type; and determine that the priority level of the operation type is higher than the priority level of the operation area when the first operation type is the long-press type as claimed in claim 9. 


With regards to independent claim 17, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
and when the first operation type is different from the second operation type and the second operation type has a response priority higher than the first operation type, determine a priority level of an operation area and a priority level of an operation type, and determine whether to respond to at least one of the first touch operation or the second touch operation according to the priority level of the operation area and the priority level of the operation type, wherein a priority level is indicative of responding to the touch operation according to the response priority corresponding to the operation area or according to a response priority corresponding to the operation type; 
wherein a response priority of the click type is higher than a response priority of the slide type and the response priority of the slide type is higher than a response priority of the long-press type; 
and the computer program executed by the processor to determine the priority level of the operation area and the priority level of the operation type is executed by the processor to: determine that the priority level of the operation area is higher than the priority level of the operation type when the first operation type is the click type or the slide type; and determine that the priority level of the operation type is higher than the priority level of the operation area when the first operation type is the long-press type as claimed in claim 17. 

The dependent claims 3, 7-8, 11, 15-16, and 19, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628